Citation Nr: 0027390	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-13 007A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
disc disease prior to August 1, 1998, and a rating higher 
than 60 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the fifth metacarpal with carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to June 1974 and from March 1987 to May 1993.

In January 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied, among 
others, the veteran's claim for service connection for a low 
back condition.  However, the RO granted his claim for 
service connection for residuals of a fracture of the fifth 
metacarpal with carpal tunnel syndrome of the right wrist and 
assigned a noncompensable rating effective from May 4, 1993, 
the day following his discharge from his second period of 
service.  The RO in Manchester, New Hampshire, subsequently 
determined in January 1995 that he was not entitled to a 
higher (i.e., compensable) rating for the residuals of the 
finger fracture with carpal tunnel syndrome.  The Manchester 
RO also continued to deny his claim of service connection for 
a low back condition.  The veteran appealed the January 1995 
decision to the Board of Veterans' Appeals (Board).

In his May 1995 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a local hearing 
officer.  His hearing was held in September 1995, and in 
April 1996 the RO increased the rating for the residuals of 
the finger fracture with carpal tunnel syndrome from 0 to 10 
percent, with the same effective date of May 4, 1993.  The RO 
continued to deny service connection for a low back 
condition, but in March 1997 the RO granted service 
connection for lumbar disc disease and assigned a 10 percent 
rating, also effective from May 4, 1993.  The veteran 
continued to appeal, requesting higher ratings for 
both of his disabilities.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  In September 1997, the RO increased the rating 
for his lumbar disc disease from 10 to 20 percent effective 
from May 4, 1993.  The RO continued to deny a rating higher 
than 10 percent for the residuals of the finger fracture with 
carpal tunnel syndrome.  The veteran continued to appeal for 
higher ratings for both disabilities.

The RO most recently considered the claims in May 2000 and 
continued to deny a rating higher than 10 percent for the 
residuals of the finger fracture with carpal tunnel syndrome.  
However, the RO again increased the rating for the lumbar 
disc disease, this time from 20 to 60 percent with an 
effective date of August 1, 1998.  

Since the veteran has appealed the rating that was initially 
assigned for his low back disability after it was service 
connected, the Board must consider the propriety of the 
initial rating-which includes considering whether he is 
entitled to higher "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Also, since the RO assigned a 
different effective date when most recently increasing the 
rating for his lumbar disc disease from 20 to 60 percent, the 
issues on appeal include whether he is entitled to a rating 
higher than 20 percent for the lumbar disc disease prior to 
August 1, 1998, and a rating higher than 60 percent 
thereafter.  


FINDINGS OF FACT

1.  Prior to August 1, 1998, the veteran had moderate lumbar 
disc disease manifested by intermittent pain, muscle spasms, 
and occasional limitation of motion with radiculopathy 
involving his left lower extremity.

2.  Since August 1, 1998, the veteran has had pronounced 
lumbar disc disease manifested by more severe and frequent 
pain, muscle spasms, limitation of motion, and some weakness, 
premature fatigability and lack of endurance due to his 
radiculopathy.

3.  The severity of the veteran's lumbar disc disease does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.

4.  As a result of his fifth metacarpal fracture residuals 
and carpal tunnel syndrome, the veteran experiences 
persistent pain, numbness and weakness in his right elbow, 
arm, wrist, hand and fingers; however, he has maintained full 
range of motion in certain directions of movement and only 
has slight limitation of motion in the remaining directions, 
and his overall functional impairment equates to no more than 
moderate incomplete paralysis of his median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
lumbar disc disease prior to August 1, 1998, and a rating 
higher than 60 percent on that date and thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (1999).

2.  The criteria for a 30 percent rating for the fifth 
metacarpal fracture residuals and carpal tunnel syndrome are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, Code 8515 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In cases where the veteran disagrees with the rating 
initially assigned after granting service connection, VA must 
consider the claim in this context-addressing whether the 
initial rating was appropriate and whether "staged" ratings 
are warranted to compensate him for times since filing his 
claim when his disability may have been more severe than at 
others.  Fenderson, 12 Vet. App. at 126; cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Also, when an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

The Board further notes that, when assessing the severity of 
musculoskeletal disabilities that, as here, are at least 
partly rated on the basis of limitation of motion, VA must 
also consider the extent that the veteran may have additional 
functional impairment above and beyond limitation of motion, 
such as during times when his symptoms are most prevalent 
("flare-ups"), due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Lumbar Disc Disease

Although the RO initially rated the veteran's lumbar disc 
disease as only 10 percent disabling, the RO since has 
increased the rating to higher levels-initially to 
20 percent, effective from May 4, 1993 (which was the same 
effective date as the previous rating) and ultimately to 
60 percent, but with an effective date of August 1, 1998.  
Thus, the preliminary issue is whether the veteran was 
entitled to a rating higher than 20 percent from May 4, 1993, 
to August 1, 1998, and the second issue is whether he is 
entitled to a rating higher than 60 percent thereafter.

The veteran's lumbar disc disease is rated under 38 C.F.R. 
§ 4.71a, Code 5293, for intervertebral disc syndrome (IDS).  
A 20 percent rating is warranted under this code if the 
intervertebral disc syndrome is "moderate," manifested by 
recurring attacks.  A 40 percent rating is warranted if the 
intervertebral disc syndrome is "severe," manifested by 
recurring attacks with intermittent relief.  A 60 percent 
rating, which is the maximum possible rating under this code, 
is warranted if the intervertebral disc syndrome is 
"pronounced" with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  Id.  

Although Code 5293 is not based on limitation of motion, VA's 
General Counsel has held that, when a veteran receives less 
than the maximum evaluation under Code 5293 based on 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).

The veteran alleges that he has experienced chronic pain, 
muscle spasms, weakness, limitation of motion, and 
radiculopathy (numbness, tingling, etc.) affecting his entire 
left lower extremity ever since he filed his claim for his 
lumbar disc disease in 1993.  Therefore, he believes that he 
always has been entitled to at least a 60 percent rating for 
the condition, and probably even a higher rating.

X-rays taken of the veteran's low back in April 1994, were 
essentially within normal limits; the vertebral bodies, disc 
spaces, pedicles and transverse processes were all intact.  
He subsequently underwent a more comprehensive magnetic 
resonance imaging (MRI) study of his low back in August 1994, 
and it revealed that he had some disc herniation at the L5-S1 
level that was projecting to the left and, as a result, 
contacting the left S1 nerve root and possibly causing some 
local irritation in this region.  Doctors who examined him at 
the time of the MRI study and on various other occasions 
during 1994 also indicated that there was objective clinical 
confirmation of his pain, muscle spasms, and a decrease in 
the range of motion in his low back, although they did not 
specify the exact extent of it and, despite the indications 
of some possible nerve root irritation in the L5-S1 area, his 
sensation 

remained "intact" and there were no actual signs of 
neurological changes or related neurological impairment.

The veteran denied experiencing any specific weakness while 
undergoing a VA neurological examination in December 1994, 
although he said that he occasionally was insecure in the 
degree of support that he could count on from his left leg.  
He indicated that he had not actually fallen, but that he had 
occasionally stumbled.  He also stated that he did not 
experience any symptoms involving his right leg.  During the 
objective clinical portion of the evaluation, he could bend 
his low back forward to about 70 degrees, a straight leg 
raising test was negative bilaterally, and there was no 
compromise of the range of motion in his left knee or ankle.  
He also had normal ("full") strength in most of his 
pertinent muscles of his low back, buttocks, and legs-except 
for his left gluteus medius, gluteus maximus, and hamstrings.  
On testing of his gait, he had some fatigue of the anterior 
compartment muscles of the left leg, although on manual 
testing the examiner was unable to overcome the veteran's 
ankle dorsiflexors and digit extensors.  He also had normal 
reflexes, except for in his left ankle where there was a 
measurable trace of a diminished left ankle jerk.  The 
examining VA physician indicated that there was evidence of 
an L5 or S1 radiculopathy compatible with the identified 
central disc herniation and that this suggested possible S1 
entrapment.

The veteran also underwent a VA orthopedic examination in 
December 1994, and during the evaluation the examiner 
observed that the veteran had a normal gait and moved about 
with ease.  He also had good pedal pulses, and he had the 
same degree of forward flexion in his low back-to 70 
degrees-as he did during the VA neurological examination, 
albeit with muscle spasm.  He could extend his low back 
backward 10 degrees.  Left and right lateral flexion were 
both to 40 degrees, and left and right rotation were both to 
60 degrees.  He also had full range of motion in both of his 
hips, both knees, and both ankles, and there were no signs of 
weakness, atrophy or significant neurologic impairment-
except for indications of a diffuse sensory deficit in his 
entire left lower extremity extending in a stocking-like 
distribution from his groin all the way down into the toes of 
his foot.  Another significant clinical finding of note was 
an absent left ankle jerk.  The VA examiner diagnosed lumbar 
radiculopathy on the left side with involvement of the first 
sacral nerve root (S1).

Records of treatment the veteran received at a VA outpatient 
clinic on several more recent occasions during 1995 and 1996 
show that he continued to experience the same symptoms 
referable to his low back and left lower extremity as he had 
previously, and his doctors continued to note essentially the 
same clinical findings.  He periodically experienced 
temporary ("intermittent") exacerbations of his low back 
pain, such as in February and June 1996, but his other 
symptoms remained about the same, and his doctors generally 
described the overall severity of his lumbar disc disease as 
only "mild."  See, e.g., the report of the February 1996 
consultation.  Even a VA physician who examined him in March 
1997, after he reportedly had gone to an emergency room for 
treatment, indicated that the overall severity of the lumbar 
disc disease still was only "modest" to "moderate" 
in degree.  The results of that evaluation formed the basis 
of that opinion, as the veteran complained of only 
experiencing low back pain "intermittently"-persisting for 
a day to a week at a time, for a total of 10 to 12 times per 
year.  He also indicated that his low back pain, when 
present, only "occasionally" radiated down into his left 
lower extremity, extending from the posterolateral aspect of 
his left leg to the toes on his left foot.  He also denied 
experiencing any weakness, although his pain reportedly 
compromised him nonetheless by forcing him to avoid strenuous 
tasks.  He indicated that he treated his lumbar disc disease 
mainly himself through a home exercise program of physical 
therapy consisting of crunches and stretches, and he had 
"full" range of motion in his low back on forward flexion, 
and on rotation and lateral flexion to the right and left 
sides-although the latter elicited pain, as did a straight 
leg raising test to 90 degrees.  He also experienced only 
"subtle" weakness in the hamstrings of his left leg, and 
not in any other muscle, and his station and gait were 
normal, as were the reflexes in his knees and ankles.

When seen in the VA outpatient clinic in March 1997, the 
veteran indicated that he only took his pain medication 
(Ibuprofen and Motrin) for his low back "when needed," 
although other contemporaneous evidence from that year, 
particularly three separate statements that one of his 
primary care VA physicians submitted on his behalf in June 
and July 1997 indicate that he was no longer physically 
capable of operating a stand-up fork lift at his job for even 
8 hours, much less for the 12 hours that he normally worked 
in that capacity per day.  

It was largely on the basis of the evidence described above 
that the RO increased the rating for the lumbar disc disease 
to 20 percent in September 1997, with an effective date 
retroactive to May 4, 1993.  The Board finds that the veteran 
is not shown to have been entitled to a rating higher than 20 
percent at that time because the overall severity of his 
lumbar disc disease, all things considered (not just his 
pain), was no more than "moderate."  It must be borne in 
mind that, up to that time, the veteran usually had 
completely normal, or essentially normal, range of motion in 
all movements of his low back, regardless of whether it was 
forward flexion, backward extension, lateral flexion, 
or rotation.  And that was in spite of his pain and other 
symptoms (spasms, etc.).  In fact, even in the worst 
instance, he was still able to forward flex his low back to 
70 degrees.  Moreover, his own doctors' descriptions of the 
overall severity of his lumbar disc disease as "mild," 
"modest," and "moderate" strongly suggested that his 
problems did not equate to "severe" or "pronounced" 
disability.  Although his doctors' use of descriptive 
language in assessing the overall severity of the lumbar disc 
disease is not altogether dispositive, it is nonetheless 
probative evidence against assigning a rating higher than 
20 percent, see 38 C.F.R. §§ 4.2, 4.6, and is supported by 
indications that his recurring attacks were such that he had 
lengthy periods of relief rather than problems of such 
severity that he experienced only intermittent relief as is 
required for a 40 percent rating.

The various factors discussed in DeLuca also do not provide a 
basis for assigning a rating higher than 20 percent since the 
veteran had, for the most part, denied experiencing any 
specific weakness in his low back or left lower extremity, 
and even in instances when it was observed during the course 
of him being examined, it was described as being only 
"subtle"-such as during the March 1997 VA examination.  He 
also acknowledged during that examination that he only 
experienced low back pain "intermittently," and that it 
only "occasionally" radiated into his left lower extremity.  
In short, symptoms of the level and frequency that he 
described during that evaluation were contemplated by a 
20 percent rating under Code 5293-for "moderate" 
intervertebral disc syndrome with recurring attacks.  Neither 
symptoms indicative of "severe" (40 percent) nor 
"pronounced" (60 percent) intervertebral disc syndrome were 
demonstrated or otherwise shown, including during a repeat 
MRI study that he underwent during 1997.

When examined by VA in February 1998, additional problems 
were noted, but even then the veteran continued to have only 
moderate symptoms in a number of other pertinent respects.  
The extent of his range of motion, in all of the directions 
tested, was about the same as it had been on previous 
occasions.  He had active forward flexion to 85 degrees, and 
passively to 90 degrees; he had active and passive backward 
extension to 20 degrees; he had active lateral flexion to the 
right to 25 degrees, and passively to 30 degrees; he had 
active lateral flexion to the left to 20 degrees, 
and passively to 28 degrees; and he had rotation to both the 
right and left sides to 30 degrees.  None of those ranges of 
motion, in any of those directions tested, was sufficient to 
warrant a rating higher than 20 percent under Code 5292.  
And importantly, that continued to be the case in spite of 
his pain.  He also had "normal" reflexes in his left knee 
and ankle, did not have any weakness on flexion or extension 
of his knees and ankles-or great toe on either side, and 
there was no loss of vibratory sensation.  Also, although the 
examiner detected some loss of pain sensation along the 
lateral aspect of the left thigh and the inferior aspect of 
the left calf, he described this as only "slight."  The 
examiner acknowledged, though, that the veteran's lumbar disc 
disease with radiculopathy was currently "symptomatic," and 
that the objective clinical findings were consistent with the 
history and pathology of his disability-including insofar as 
his pain and weakness "could significantly limit [his] 
functional ability during flare-ups or when the back...[was] 
used repeatedly over a period of time."  However, since he 
was not currently experiencing a flare-up of his symptoms, 
the examiner could not estimate the degree of additional 
range of motion lost during a flare-up or excessive use.

Later that year, on August 1, 1998, the first definite 
indication that the veteran's lumbar disc disease deserved a 
rating higher than 20 percent was documented.  In fact, the 
veteran, himself, indicated while being examined in the VA 
outpatient clinic in November 1998 and during an April 1999 
VA neurological examination that he believed his low back and 
left leg symptoms "became much worse" in August 1998, when 
he bent over to kiss his granddaughter and, while arising, 
felt a sudden "pop" or "sharp twinge" in his low back with 
radiation into his left lower extremity.  The other 
contemporaneously prepared medical evidence of record shows a 
clear increase in the severity of his low back and left lower 
extremity symptoms as of that date.  He went to the emergency 
room of the local VA hospital and visited the outpatient 
clinic as well on several occasions during September and 
October 1998 after experiencing a "flare-up" of his low 
back pain and radiculopathy affecting his entire left lower 
extremity, all the way down to the toes on his left foot.  He 
indicated that his medication (Percocet, Motrin, 
Naprosyn/Naproxen, Flexeril, Elavil) was no longer providing 
the relief that he needed, so his doctors increased the 
dosages of his prescriptions.  They also stepped up efforts 
to lessen the severity of his pain and to increase his range 
of motion by way of more physical therapy, another trial of a 
transcutaneous electrical nerve stimulation (TENS) unit, and 
applications of heat to the affected areas.  The more recent 
medical evidence of record further documents the increase in 
the extent of his functional impairment.  Consequently, since 
his lumbar disc disease did not become "pronounced" until 
August 1, 1998, that was when he first met the criteria of 
Code 5293 for a 60 percent rating, and he is only entitled to 
compensation benefits at the 60 percent level as of that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
also Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).  Furthermore, since the RO 
based its decision to assign a higher rating of 60 percent as 
of that date on the medical and other evidence discussed 
above, the RO, in effect, assigned what essentially amounted 
to be a "staged" rating because it rated the disability as 
20 percent disabling prior to that date, when it was less 
severe, and as 60 percent disabling as of that date and 
thereafter.  See Fenderson, 12 Vet. App. at 126.  For the 
reasons discussed above, the RO's action was appropriate.

Since the veteran was not entitled to a rating higher than 20 
percent prior to August 1, 1998, the issue with regards to 
the remaining aspect of this claim is whether he has been 
entitled to a rating higher than 60 percent at any time since 
August 1, 1998.  The Board finds that he has not.

A 60 percent rating-which the veteran now has-is the 
highest possible rating that he can receive under Code 5293, 
and he is not shown to be entitled to a rating higher than 60 
percent under any of the other potentially applicable 
diagnostic codes.  Although he obviously experiences painful 
and limited motion in his low back, this is not comparable or 
tantamount to a finding of "ankylosis" because this 
requires complete fixation and total immobility of the joint 
of the spine in either a favorable or unfavorable angle, and 
he still has a substantial measure of range of motion.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  Consequently, 
he cannot receive a higher rating under Codes 5286 or 5289.  
Similarly, the evidence does not show that he sustained a 
fractured vertebra or has residuals thereof (e.g., cord 
involvement, nerve paralysis, braces, etc.), so he cannot 
receive a higher rating under Code 5285.  Hence, the only 
remaining possibility of obtaining a higher rating is on an 
extra-schedular basis, but this is only warranted in very 
limited situations-if the lumbar disc disease has caused 
marked interference with his employment (i.e., beyond that 
contemplated by his 60 percent rating), or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

Although the veteran apparently was dismissed from his job in 
1997 because the severity of his low back disability no 
longer permitted him to successfully operate a stand-up fork 
lift for the length of time required during his typical work 
day, records show that he quickly obtained another, less 
strenuous and labor intensive job as a carpet/floor cover 
estimator and truck driver-which, by his own admission, is a 
much more sedentary occupation.  And one of his treating 
physicians at the VA hospital in Boston also indicated around 
that time in 3 separate statements submitted in June and July 
1997 that the veteran was fully capable of successfully 
performing this type of light duty labor.  Also, the veteran, 
himself, later acknowledged during his July 1999 VA 
examination that "[he] is able to work with his back 
problem," albeit with some limitation attributed to his 
chronic pain, occasional stiffness (limitation of motion), 
fatigability and lack of endurance, and that he had been out 
of work "only infrequently" as a result of these symptoms-
perhaps no more than a total of 4 days per month.  He also 
acknowledged that he had "no problem" meeting the demands 
of his life away from work-insofar as his home activities or 
activities of daily living (ADLs).  He had difficulty in late 
summer and autumn of 1998, but he received treatment that 
lessened his symptoms.  While he obviously continues to 
experience some degree of pain and other symptoms, 
his resulting level of functional impairment is not such that 
his circumstances are so unique as to reflect an exceptional 
case warranting application of the extra-schedular 
provisions.  

It is undisputed that his back disability has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Residuals of a Fracture of the Fifth Metacarpal
 with Carpal Tunnel Syndrome

The veteran's 5th metacarpal fracture residuals and carpal 
tunnel syndrome are rated on the basis of several factors, 
e.g., the extent of his pain (and painful motion), the extent 
of his weakness (decreased grip strength) and other 
considerations discussed in DeLuca, and the extent of his 
neurological and associated dysfunction.

Peripheral neuritis is usually characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and pain 
(that is constant and at times excruciating) and is to be 
rated on the scale provided for injury of the particular 
nerve involved-with a maximum rating equal to severe 
incomplete paralysis.  However, the maximum rating that may 
be assigned for neuritis that is not characterized by organic 
changes is moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.123.

Peripheral neuralgia also is usually characterized by pain 
(but dull and intermittent), of typical distribution so as to 
identify the nerve involved, and is to be rated on the same 
scale-with a maximum rating equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

The particular nerve at issue in this appeal is the median 
nerve (carpal tunnel syndrome) of the right upper extremity 
(the veteran is right-handed).  Incomplete or complete 
paralysis of this nerve is rated under the criteria of 38 
C.F.R. § 4.124a, Codes 8515.  However, the veteran clearly 
does not have "complete paralysis" because he still has 
maintained a measure of sensation and functional use of his 
right arm, hand and fingers-albeit to a lesser extent than 
he normally would have if he had not been injured.  Thus, it 
is only necessary to consider the extent of his "incomplete 
paralysis" since a note in § 4.124a defines the term 
"incomplete paralysis" as a degree of lost or impaired 
function which is substantially less than that described in 
the criteria for "complete paralysis" of a given nerve-
regardless of whether the less than total paralysis of the 
nerve in question is due to the varied level of the nerve 
lesion or to partial regeneration of the nerve.  Also, it 
should be pointed out that, if the nerve involvement is 
wholly sensory, the rating should be for the "mild" or, at 
most, the "moderate" degree of incomplete paralysis.  
§ 4.124a.  

Code 8515 states that incomplete paralysis of the median 
nerve of the "major" extremity, if "mild," is to be rated 
as 10 percent disabling.  A 30 percent rating is warranted 
for incomplete paralysis of this nerve if it is "moderate," 
and "severe" incomplete paralysis warrants a 50 percent 
rating.  

The veteran alleges that he is entitled to a rating higher 
than 10 percent for the 5th metacarpal fracture residuals and 
carpal tunnel syndrome because he experiences persistent 
pain, crepitus ("snapping"), weakness (decreased grip 
strength), and numbness ("tingling") along his right elbow, 
arm, wrist, and in several of the fingers of his right hand.  
While the medical and other evidence of record confirms that 
he experiences these symptoms, the Board finds that the level 
of his overall functional impairment in his right upper 
extremity is best equated to "moderate" incomplete 
paralysis of the affected nerve.  Consequently, he is 
entitled to a higher rating of 30 percent.

When examined in a VA outpatient clinic in July 1994, the 
veteran had weakness in his right hand, although he only had 
slight limitation of motion on flexion of his right elbow-
which was from 0 to 125 degrees.  VA considers normal flexion 
of the elbow to be from 0 to 145 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  The examiner diagnosed lateral 
epicondylitis of the right elbow and referred the veteran for 
X-rays of the elbow, which were negative.  He also underwent 
an electromyograph (EMG) nerve conduction velocity (NCV) 
study in August 1994, and it was negative as well.

During a December 1994 VA neurological examination, the 
veteran underwent
X-rays of his right wrist, and they were negative too.  
Although the evaluating physician did not specifically 
examine the right wrist, he indicated that a casual view of 
it was "unrevealing."  During a VA orthopedic examination 
that the veteran also underwent in December 1994, the 
evaluating physician observed that the fracture the veteran 
had sustained to his 5th metacarpal during service had 
"healed well."  He also had "full" range of motion in his 
right wrist (equal to that in his un-injured left wrist) and 
"full" range of motion in all of the joints of the fingers 
of his right hand.  There were no signs of tenderness, 
instability or weakness, although there were objective 
clinical indications of a sensory deficit in the ulnar nerve 
of the right hand.

The veteran continued to have "full" range of motion in his 
right elbow and wrist when examined in a VA outpatient clinic 
in March 1995, and there were no signs of any atrophy from 
not using this extremity.  There were, however, signs of 
localized tenderness in the elbow and wrist and some other 
indications of intrinsic weakness.

The veteran fell and hit his left elbow in January 1996, and 
he received treatment following the incident.  He did not, 
however, receive any treatment during 1996 for symptoms 
referable to his right elbow, wrist, hand or fingers.

The veteran had a positive Tinel's sign during a March 1997 
VA examination, and the evaluating physician also observed 
some indications of weakness in the right upper extremity, 
although it was not very apparent.  However, there were no 
clinical indications of sensory changes, and the evaluating 
physician described the overall severity of the veteran's 
disability as "modest" to "moderate" in degree.

During a February 1998 VA examination, there was a definite 
audible "popping sensation" (crepitus) on manipulation of 
the veteran's right wrist.  However, he only had slight 
limitation of motion.  He could dorsiflex his right wrist to 
50 degrees actively, and to 60 degrees passively (the 
examiner also indicated that the veteran could dorsiflex his 
left wrist to 70 degrees).  Palmar flexion of the right wrist 
was to 60 degrees actively, and to 70 degrees passively (the 
left wrist was to 80 degrees).  Ulnar deviation of the right 
wrist was to 40 degrees (the same as the left wrist), and 
radial deviation of the right wrist was to 20 degrees (also 
the same as the left wrist).  Therefore, as was apparent from 
the results of that evaluation, the extent of the range of 
motion in the right wrist during that testing was sometimes 
equal to and, at worst only marginally less than the range of 
motion in the un-injured left wrist which was normal or 
essentially normal in all directions.  38 C.F.R. § 4.71, 
Plate I.  The veteran did, however, have positive Tinel's and 
Phalen's signs, and there were other indications of 
diminished pinpoint sensation in the 3rd, 4th and 5th fingers 
of his right hand.  The VA examiner diagnosed ulnar and 
median nerve entrapment of the right wrist, status post 
fracture of the 5th metacarpal.  X-rays taken of the 
right hand in connection with that evaluation showed only a 
"minor" deformity as a residual of the fracture, but the VA 
examiner confirmed nonetheless that the veteran experienced 
functional impairment in his right upper extremity-
particularly during flare-ups with prolonged use-due to the 
extent of his pain and weakness.  However, the VA examiner 
was unable to quantify the exact extent of the 
functional impairment because he did not examine the veteran 
during a flare-up.

The veteran underwent a VA neurological examination in April 
1999, and there was no visible evidence of atrophy from not 
using his right upper extremity.  He did, however, have a 
positive Tinel's sign at his right wrist and signs of 
decreased sensation in the 1st and 2nd fingers of his right 
hand.  Despite having normal ("full") strength in his right 
upper extremity, the VA examiner indicated that the veteran's 
disability would, in all likelihood, worsen over time without 
definite surgical treatment.

The veteran indicated during a July 1999 VA examination that 
he was "able to work" at his job despite his fracture 
residuals and carpal tunnel syndrome, and that he usually 
only had to take leave from work on account of the disability 
about once a month.  He also indicated that he did not have 
any difficulty with his activities of daily living (ADLs).  
Even though the VA examiner indicated that, despite the 
veteran's various complaints, there was no actual clinical 
evidence of a functional loss of any sort in his right upper 
extremity, the VA examiner went on to note that the veteran's 
symptoms were nonetheless exacerbated by prolonged use 
(motion) and that he had some definite clinical indications 
of weakness and fatigue.  The grip strength in his right 
hand, which totaled 115 pounds, was even greater than that in 
his un-injured left hand, which measured 110 pounds.  He was 
able to successfully approximate the thumb of his right hand 
to all of the fingers of his right hand and to the transverse 
fold of the palm of this hand as well.

The veteran most recently underwent a VA examination in 
September 1999, albeit primarily for purposes other than 
determining the severity of his fracture residuals and carpal 
tunnel syndrome.  Nevertheless, it was again noted that he 
experienced flare-ups of his symptoms, including those 
referable to his right upper extremity, after excessive use, 
which lasted for "a few hours" at a time.  He indicated 
that medication relieved his symptoms.  This time, though, he 
had less grip strength in his right hand, which totaled 118 
pounds, than he did in his
un-injured left hand, which totaled 130 pounds.

The evidence discussed above shows a progressive, albeit 
somewhat gradual, increase in the severity of the 
symptomatology associated with the veteran's service-
connected disability.  Although some of the clinical findings 
have not been favorable to his claim for a rating higher than 
10 percent, such as in terms of the extent of his range of 
motion, there have been several other clinical findings 
(notably, the extent of his pain, weakness, and decreased 
sensation) that do support a higher rating of 30 percent for 
overall functional impairment that is indicative of 
"moderate" incomplete paralysis of his median and ulnar 
nerves.  Indeed, the VA physician who examined the veteran in 
March 1997 described the overall severity of his disability 
using this exact language, which is probative evidence 
supporting the claim.  38 C.F.R. §§ 4.2, 4.6.  While the VA 
examiner also used the word "modest" in assessing the 
overall severity of the disability, which appears more akin 
to the "mild" incomplete paralysis contemplated by the 
current 10 percent rating, the veteran is entitled to have 
reasonable doubt concerning the overall severity of his 
disability resolved in his favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  This is especially true where, as here, other VA 
doctors who have examined the veteran more recently 
in February 1998, July 1999, and September 1999, all agreed 
that he experiences substantially more functional impairment 
in his right upper extremity during "flare-ups" of his 
symptoms with prolonged use.  

By increasing the rating to 30 percent, the Board 
acknowledges that the veteran experiences pain, numbness and 
weakness in his right elbow, arm, wrist, hand and fingers-
which, in turn, make it more difficult for him to use this 
extremity as he would like, including, for example, when 
performing at his job.  However, in the absence of actual 
clinical evidence suggesting that he has more overall 
functional impairment attributable to these symptoms, there 
is no basis for assigning a rating higher than 30 percent-
particularly since the doctors who have examined and treated 
him have consistently described the overall severity of the 
disability as no more than "moderate."  A rating greater 
than 30 percent requires evidence of "severe" incomplete 
paralysis of the median nerve, and this simply is not shown.  
Diagnostic Codes 8515.  


ORDER

A higher rating for the lumbar disc disease, either prior to 
August 1, 1998, or thereafter, is denied.

A higher rating of 30 percent is granted for the fifth 
metacarpal fracture residuals and carpal tunnel syndrome, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

